DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
1.  Applicant’s election without traverse of Group I, claims 1, 2, 24, 27, 29, 36, 66, 128-130, and new claims 155-160, in the reply filed on 2/10/2021 is acknowledged.

2.  Applicant’s election, without traverse, of the following species in the reply filed on 2/10/2021 is acknowledged:
(i) a  heavy chain CDR combination of SEQ ID NOs 88/89/37;
(ii) SEQ ID NOs that correspond to Antibody 373, with heavy chain CDRs of SEQ ID NOs 38/36/37, a heavy chain variable region of SEQ ID NO:44, a light chain variable region of SEQ ID NO: 55, a heavy chain of SEQ ID NO: 46, and a light chain of SEQ ID NO: 57;
(iii) a heavy chain constant region that is IgG4.

	3.  A search of the elected species did not uncover any art for these sequences.  Therefore, the requirement for an election of these species is withdrawn, and additional species have been searched.

	4.  Claims 1, 2, 24, 27, 29, 36, 66, 128-132, 136-141, 148, and 154-160 are currently pending.  In view of the election of Group I, claims 131, 132, 136-141, 148, and 154 are withdrawn as non-elected subject matter.
	Claims 1, 2, 24, 27, 29, 36, 66, 128-130, and 155-160 are under examination.


Information Disclosure Statement
	The information disclosure statements filed on 10/17/2018 and 2/10/2021 have been fully considered.


Specification
The specification is objected to for containing embedded hyperlinks.  Specifically embedded hyperlinks appear at p. 110, line 24, p. 110, line 27, and p. 111, line 11.  Applicants are reminded that embedded hyperlinks and/or other forms of browser-executable code are not permitted (MPEP § 608.01).
Additionally, p. 337, line 28 appears to contain a typographical error.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 128, and 129 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 27 is directed to the antibody molecule of claim 1, which has one or more (e.g., 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, or more, e.g., all) of the following properties:
(i) binds to human CD73 with a dissociation constant (Kd) of less than about 1 x 10-8 M, e.g., when the antibody molecule is tested as a bivalent antibody molecule using Octet;
(ii) binds to soluble human CD73 and/or membrane-bound human CD73;
(iii) does not bind to murine CD73, e.g., as determined using Octet;
(iv) inhibits or reduces the enzymatic activity of CD73 (e.g., soluble human CD73 or membrane-bound human CD73), e.g., human CD73 mediated conversion of adenosine monophosphate (AMP) to adenosine, e.g., as measured by a malachite green (MG) phosphate assay or a modified Cell Titer Glo (CTG) assay;

(vi) increases proliferation of anti-CD3/anti-CD28 stimulated T cells, e.g., CD4+ T cells, in the presence of adenosine monophosphate (AMP), e.g., as measured by a CellTrace Violet (CTV) cell proliferation assay;
(vii) binds to the N-terminal domain of human CD73;
(viii) reduces hydrogen-deuterium exchange at one or more regions of a protein comprising the amino acid sequence of residues 27-547 of SEQ ID NO: 105 (e.g., a protein consisting of the amino acid sequence of SEQ ID NO: 171) when bound thereto, wherein the one or more regions are selected from the group consisting of residues 158-172, residues 206-215, residues 368-387, and residues 87-104 of SEQ ID NO: 105, e.g., when the antibody molecule is tested as a bivalent antibody molecule using hydrogen deuterium-exchange mass spectrometry;
(ix) when bound to a protein comprising the amino acid sequence of residues 27-547 of SEQ ID NO: 105 (e.g., a protein consisting of the amino acid sequence of SEQ ID NO: 171), induces a conformational change in residues 368-387 of SEQ ID NO: 105;
(x) contacts, e.g., directly or indirectly, at least one, two, three, or four residues within residues 158-172 of SEQ ID NO: 105;
(xi) contacts, e.g., directly or indirectly, at least one, two, three, four or five residues within residues 206-215 of SEQ ID NO: 105;
(xii)    contacts, e.g., directly or indirectly, at least one, two, three, four or five residues within residues 368-387 of SEQ ID NO: 105 or 106;
(xiii) contacts, e.g., directly or indirectly, at least one, two, three, four or five residues within residues 87-104 of SEQ ID NO: 105;
(xiv) binds to a human CD73 dimer, said dimer consisting of a first CD73 monomer and a second CD73 monomer, wherein when the antibody molecule comprises a first antigen binding domain and a second antigen binding domain, the first antigen binding domain binds to the first CD73 monomer and the second antigen binding domain binds to the second CD73 monomer, e.g., when tested using size exclusion chromatography;
(xv) binds to a catalytically active closed conformation of human CD73 with lower affinity, e.g., 50%, 60%, 70%, 80%, 90%, 95%, or 99% lower affinity, than when the antibody molecule binds to a catalytically inactive open conformation of human CD73;
(xvi) locks human CD73 in a catalytically inactive open conformation;

(xviii) binds to a human CD73 dimer, said dimer consisting of a first CD73 monomer and a second CD73 monomer, wherein when the antibody molecule comprises a first antigen binding domain and a second antigen binding domain, the first antigen binding domain binds to the first CD73 monomer and the second antigen binding domain binds to the second CD73 monomer.

The specification describes production of antibodies which bind CD73, and specifically production of two antibody lines, “lineage 1” and “lineage 3” antibodies, which bind CD73.  The lineage 3 antibodies are encompassed by independent claim 1, as the lineage 3 antibodies comprise the heavy and light chain CDRs recited in claim 1.  The specification describes the lineage 3 antibodies as being able to bind CD7, including soluble and membrane-bound CD73, do not bind murine CD73, reduce CD73 enzymatic activity after binding, increase proliferation of anti-CD3/anti-CD28 stimulated T cells, bind the N-terminus of CD73, and bind epitopes within amino acids 158-172, 206-215, 368-387, and 97-104 of SEQ ID NO: 105 (CD73), and binding of these antibodies to CD73 appears to induce a conformational change in CD73 that locks the CD73 in a catalytically inactive open conformation.
With respect to part (i) of claim 27, the specification shows the binding affinities of lineage 3 antibodies for CD73 (Table 20).  The binding affinities of the Linear 3 antibodies (373.C, 374.C, 376.C, 377.C, 379.C) range from 3.58 x 10-10 M to 6.2 x 10-10 M (Table 20).
However, as written, part (i) of claim 27 places no lower limit on the binding affinity.  Given the broadest reasonable interpretation, part (i) encompasses antibodies which bind CD73 in the 10-15 M, 10-20 M, or even the 10-50 M.  The specification has not described any antibody with a binding affinity of less than 6.2 x 10-10, and has not described any particular structure that would allow for such binding affinities.  The presence of the heavy and light chain CDRs recited in claim 1 are the only described structures, and these structures only produce antibodies with binding affinities in the 10-10 M range.  Furthermore, there is no disclosed structure-function relationship, other than the presence of the heavy and light chain CDRs of claim 1, that would allow one skilled in the relevant art to envision the genus of anti-CD73 antibodies encompassed by claim 1 that have a binding affinity of less than 6.2 x 10-10 M.
The relevant art describes anti-CD73 antibodies, as evidenced by US 9,605,080, US 10,100,129, and US 10,167,343, each to Lonberg et al.  However, a search of the sequences of the CDRs recited in claim 1 do not show any significant similarity between the antibodies of the instant invention, and those of 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide a sufficient number of species which are representative of the genus, and/or disclose sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In the instant case, the description of closely related Lineage 3 antibodies, which all share the same heavy and light chain CDR sequences and have binding affinities from 3.58 x 10-10 M to 6.2 x 10-10 M are not sufficient to describe antibodies with binding affinities of less than 6.2 x 10-10 M.  Furthermore, neither the specification nor the relevant art describe any identifying characteristics which would allow one skilled in the relevant art to envision such antibodies.  Accordingly, claim 27, part (i) encompasses a genus of antibodies which has not been adequately described.

Claims 128 and 129 are directed to an antibody molecule that competes for binding to human CD73 with the antibody molecule of claim 1, and an antibody molecule that binds to the same epitope as, substantially the same epitope as, an epitope that overlaps with, or an epitope that substantially overlaps with, the epitope of the antibody molecule of claim 1.
As discussed above, the specification describes the “Lineage 3” antibodies which comprise the CDR sequences recited in claim 1, and which bind an epitope of CD73 represented by amino acid residues 158-172, 206-215, 368-387, and 97-104 of SEQ ID NO: 105 (CD73).  In view of this description, one skilled in the relevant art would have been able to envision a genus of antibodies that bind this epitope of CD73, wherein said antibodies comprise the specific CDR sequences of the Lineage 3 antibodies, which are recited in claim 1.
The antibodies encompassed by claims 128 and 129 do not require the presence of any particular CDR sequence(s), and therefore claims 128 and 129 encompass a genus which can include the lineage 3 antibodies, but also any other antibody that may compete with the antibodies of claim 1.  The specification has only described the Lineage 3 antibodies encompassed by claim 1 as binding to this epitope.  The specification does not disclose that the related Lineage 1 antibodies bind the same epitope.  Thus, there is description of a group of antibodies which are closely related in terms of common heavy and light chain CDR sequences, wherein these closely related antibodies would not be considered representative of the entire genus of antibodies which may complete, to any degree, for binding to CD73.

With respect to the relevant art, as discussed above, the ‘080, ‘129, and ‘343 patents describe anti-CD73 antibodies, but the antibodies disclosed therein are not described as binding to the same CD73 epitope bound by the Lineage 3 antibodies of instant invention.  The antibodies of the relevant art also do not have any significant structural similarity to the claimed antibodies in terms of the antigen-binding CDR sequences, and therefore the relevant art does not provide any description of an antibody that competes with the antibodies of claim 1 for binding to CD73, or describe any structure which would be required of such antibodies.  Therefore, neither the specification nor the relevant art describes the genus of antibodies encompassed by claims 128 and 129 in such a way as to allow one to envision said genus, and to convey that Applicants has possession of the genus as of the time of filing.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, antibodies which comprise the heavy and light chain CDR sequences recited in claim 1, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.  Regarding claims 27, 36, 66, the phrase “e.g.” (interpreted as “for example”) renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is noted that the “e.g.” limitation appears throughout these claims.

2.  Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Part (b) of the claim recites the antibody molecule, when bound to a protein comprising the amino acid sequence of residues 27-547 of SEQ ID NO: 105, reduces the average hydrogen-deuterium exchange at Xc residue(s) selected from core region C (residues 368-387 of SEQ ID NO: 105) to a greater extent than at Xa residue(s) selected from core region A (residues 158-172 of SEQ ID NO: 105), Xb residue(s) selected from core region B (residues 206-215 of SEQ ID NO: 105), or Xd residue(s) selected from core region D (residues 297-309 of SEQ ID NO: 105), e.g., when the antibody molecule is tested as a bivalent antibody molecule using hydrogen deuterium-exchange mass spectrometry conducted for 1-minute in-exchange at pH 7-8 (e.g., pH 7.5) and room temperature, wherein:
Xc is equal to 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, or 20,
Xa is equal to 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, or 14
Xb is equal to 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10, and
Xd is equal to 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, or 13.

	It is not clear if the numbers recited above for the various Xc, Xa, Xb, and Xd values represent the numbers of possible amino acid residues which exhibit reduced hydrogen-deuterium exchange, or if these numbers represent specific positions within the recited region C, or region A, region B, or region D residues.  For example, if Xc is 2, does that mean that two amino acids within residues 368-387 of SEQ ID NO: 105 
	Part (c) recites similar limitations, and is also indefinite for the same reasons.

3.  Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rejected for not properly incorporating essential subject matter and information into the claim.  In the instant case, claim 66 references TMT isotope labeling, “e.g. using methods described in Example 9”.  
MPEP § 2173.05(s) discloses that where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or fable “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by-reference is a necessity doctrine, not for applicant's convenience.’’ Ex parte Fressola, 27 USPQ2d 1808, 1809 (Bd. Pat. App. & Inter. 1993) (citations omitted). Further, the claims are indefinite because it is improper to import limitations from the specification into the claims, see MPEP §2111.01.

4.  Claim 157 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is directed to the antibody of claim 1, comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 46, wherein X is SEQ ID NO: 46 is K.
An examination of the sequence of SEQ ID NO: 46 in the most recent sequence listing available to the Examiner does not show an X residue at any position.  Therefore, this limitation is indefinite because the metes and bounds of the X residue are unclear.


Statement Regarding Prior Art
	The closest prior art appears to be the US 9,605,080, US 10,053,513, and US 10,167,343 patents, each to Lonberg et al.  However, the antibodies disclosed therein are structural different in terms of amino 


Conclusion
Claims 27, 36, 66, 128, 129, and 157 are rejected.
Claims 1, 2, 24, 29, 130, and 155-160 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571)272-3324.  The examiner can normally be reached on Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646